Citation Nr: 1010076	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  06-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a back condition.

2. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1961 to August 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back 
condition and asbestosis.

The Veteran first filed a claim for service connection for a 
back condition in October 1973 and the RO denied the claim in 
March 1974.  It also appears the Veteran unsuccessfully 
attempted to reopen the claim in 1975 and 1979.

When the Veteran filed the current claim for service 
connection for a back condition, the RO at first treated the 
claim as a new and adjudicated the claim of service 
connection on the merits.  Not until the statement of the 
case did the RO construe this claim as a claim of new and 
material evidence to reopen the claim for service connection 
for a back condition.  

Regardless of the RO's characterization of the claims, the 
Board must determine whether new and material evidence has 
been presented to reopen the previously denied claims.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As adequate VCAA notice has not been furnished to the Veteran 
on the application to reopen the claim of service connection 
for a back condition and to ensure procedural due process, a 
remand is necessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R 
§ 3.159.

As to the claim for service connection for asbestosis, the 
medical evidence in the claims file suggests that a chest x-
ray taken in November 1999 may be the genesis of a diagnosis 
of asbestosis by private physicians in 2000.  The VA examiner 
suggested it would be helpful to review the actual film even 
though the radiologists' reports are in the file.  The X-ray 
was taken by a private radiology group that has advised VA it 
no longer has possession of the x-ray film and it would be in 
the possession of the physician who ordered the x-ray.

When the Veteran filed his claim, he identified a Doctor that 
is probably the ordering physician.  The RO attempted to 
request the records from "Dr. Douglas McMehon, 2841 Ave. 
'G', White City, Or 97503," but the request was returned by 
the post office as undeliverable in April 2005.  The Veteran 
was never notified that VA was unsuccessful in obtaining the 
doctor's records.

In reviewing the Veteran's VA Form 21-4142 identifying the 
doctor, and based on other evidence in the file, the Board 
believes the RO misread the information and the correct 
doctor is Dr. Douglas McMahon and the avenue name could be a 
letter other than "G" such as "A" or "D" or "H."  Under 
these circumstances, the Board believes VA should make a 
second attempt to obtain the records after clarifying the 
identifying information with the Veteran or perhaps an 
Internet search.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, including effective 
date and how a claim is rated); and with 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(elements of a new and material evidence 
claim) on the issue of new and material 
evidence to reopen a claim of service 
connection for a back condition.

2. Obtain the records of Dr. Douglas 
McMahon including the actual x-ray of 
November 1999.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

3. After the record development is 
completed, schedule the Veteran for a VA 
examination and ascertain the nature and 
etiology of all lung and pulmonary 
disorders that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an opinion 
as to whether the Veteran has a current 
lung or pulmonary disorder that is 
causally or etiologically related to 
symptomatology shown in the Veteran's 
service.  The examiner is asked to comment 
on whether the Veteran has asbestosis and, 
if so, whether it is related to service.  
If possible, all radiological studies of 
the Veteran, including the chest x-ray of 
November 1999, should be reviewed and 
interpreted by a NIOSH B reader.

The examiner is asked to express opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any disorder found is causally related to 
event(s) in service.

The term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

The claims file and a copy of this remand 
must be made available to the examiner and 
the examiner should indicate in his/her 
report that these records were reviewed.  
All clinical observations and findings 
should be reported in detail.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.

4. After the development requested has 
been completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnished the Veteran a supplemental 
statement of the case and return the case 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


